Registration Nos. 033-21718 811-05549 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No.£ Post-Effective Amendment No.31T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 33T (Check appropriate box or boxes.) REYNOLDS FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin (Address of Principal Executive Offices) (Zip Code) (415) 265-7167 (Registrant’s Telephone Number, including Area Code) Copy to: Frederick L. Reynolds Richard L. Teigen Reynolds Capital Management Foley & Lardner LLP 3565 South Las Vegas Blvd., #403 777 East Wisconsin Avenue Las Vegas, NV 89109 Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing become effective (check appropriate box): Simmediately upon filing pursuant to paragraph (b) £on (date) pursuant to paragraph (b) £60 days after filing pursuant to paragraph (a) (1) £on (date) pursuant to paragraph (a) (1) £75 days after filing pursuant to paragraph (a) (2) £on (date)` pursuant to paragraph (a) (2) of Rule 485 If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 31 to the Registration Statement of Reynolds Funds, Inc. (the “Company”) on FormN-1A hereby incorporates PartsA, B and C from the Company’s PEANo.30 on FormN-1A filed January 31, 2012.This PEANo.31 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.30 to the Company’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 31 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Las Vegas and State of Nevada on the 17th day of February, 2012. REYNOLDS FUNDS, INC. (Registrant) By: /s/Frederick L. Reynolds Frederick L. Reynolds President Pursuant to the requirements of the Securities Act of 1933, this Amended Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Name Title Date /s/Frederick L. Reynolds Frederick L. Reynolds Principal Executive, Financial and Accounting Officer and Director February 17, 2012 Robert E. Stauder Director February 17, 2012 /s/Dennis N. Moser Dennis N. Moser Director February 17, 2012 EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
